DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 11, 12, 14, 15, 22, 23, 25, 26, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frenne et al. (hereinafter FRENNE) US 2018/0091992 A1.
Regarding claim 1, FRENNE teaches: 
A method for wireless communication at a wireless communication device in a wireless communication network (FRENNE, paragraph [0014], see method for operating a terminal in a RAN), the method comprising:
receiving at least one report setting for a measurement report from a radio access network (RAN) node, each of the at least one report setting associated with a respective information type of at least a first information type or a second information type (FRENNE, paragraph [0015], see RAN node transmitting to a terminal a downlink control information message comprising a measurement report type; paragraph [0015], see report type may be one report type out of a set of possible report types; noted: a set of possible report types includes at least a first and second possible report type); and
transmitting the measurement report to the RAN node, the measurement report comprising first beam measurement information comprising first beam measurements, each corresponding to one of a first set of a plurality of beams configured for communication with the RAN node, wherein the measurement report selectively comprises a respective beam identifier corresponding to each of the first beam measurements based on the information type for a first report setting of the at least one report setting (FRENNE, paragraph [0014], see terminal transmits a measurement report on the received reference signal; paragraph [0067], measurement report type indicates a selection between a reference signal received power or a CSI report for a beam set).

Regarding claim 2, FRENNE teaches the method of claim 1, further comprising: 
obtaining second beam measurement information comprising second beam measurements, each corresponding to one of a second set of the plurality of beams, based on a second report setting of the at least one report setting; and including the second beam measurement information in the measurement report (FRENNE, paragraph [0067], see set number of configured CSI-RS resources; noted: the wording here is in the alternative to a set of beams and a set number of beams, thereby indicating that the beam measurements can be for different sets of beams).

Regarding claim 4, FRENNE teaches the method of claim 2, wherein: 
the measurement report comprises the first beam measurement information and the second beam measurement information in response to the information type for each of the first report setting and the second report setting being the same (FRENNE, paragraph [0068], see RSRP type report and full measurement CSI report, where RSRP report can cover a set number of configured CSI-RS resources and full measurement CSI report covers a number of resources; noted: while the full measurement CSI report is typically smaller in measurement quantity, it can still contain the same beam measurement information under both report settings).

Regarding claim 5, FRENNE teaches the method of claim 2, further comprising: 
including a respective type indicator corresponding to the respective information type for each of the first report setting and the second report setting in the measurement report in response to the respective information type for each of the first report setting and the second report setting being different; or including a single type indicator corresponding to the respective information type for each of the first report setting and the second report setting in the measurement report in response to the respective information type for each of the first report setting and the second report setting being the same (FRENNE, paragraph [0067], see downlink control information message indicates a selection between the reporting type including RSRP report type or CSI report type).

Regarding claim 11, FRENNE teaches: 
A method for wireless communication at a radio access network (RAN) node in a wireless communication network (FRENNE, paragraph [0015], see method for operating a node in a RAN), the method comprising:
transmitting at least one report setting for a measurement report to a wireless communication device, each of the at least one report setting associated with a respective information type selected from at least a first information type or a second information type (FRENNE, paragraph [0015], see RAN node transmitting to a terminal a downlink control information message comprising a measurement report type; paragraph [0015], see report type may be one report type out of a set of possible report types; noted: a set of possible report types includes at least a first and second possible report type); and
receiving the measurement report based on the information type for a first report setting of the at least one report setting from the wireless communication device, the measurement report comprising first beam measurement information comprising first beam measurements, each corresponding to one of a first set of a plurality of beams configured for communication with the wireless communication device, wherein the measurement report selectively comprises a respective beam identifier corresponding to each of the first beam measurements based on the information type of the first report setting (FRENNE, paragraph [0014], see terminal transmits a measurement report on the received reference signal to the node; paragraph [0067], measurement report type indicates a selection between a reference signal received power or a CSI report for a beam set).

Regarding claim 12, FRENNE teaches the method of claim 11, wherein:
the measurement report further comprises second beam measurement information comprising second beam measurements, each corresponding to one of a second set of the plurality of beams, based on the information type for a second report setting of the at least one report setting (FRENNE, paragraph [0067], see set number of configured CSI-RS resources; noted: the wording here is in the alternative to a set of beams and a set number of beams, thereby indicating that the beam measurements can be for different sets of beams).

Regarding claim 14, FRENNE teaches the method of claim 12, wherein:
the measurement report comprises the first beam measurement information and the second beam measurement information in response to the information type for each of the first report setting and the second report setting being the same (FRENNE, paragraph [0068], see RSRP type report and full measurement CSI report, where RSRP report can cover a set number of configured CSI-RS resources and full measurement CSI report covers a number of resources; noted: while the full measurement CSI report is typically smaller in measurement quantity, it can still contain the same beam measurement information under both report settings).

Regarding claim 15, FRENNE teaches the method of claim 12, wherein:
the measurement report further comprises a respective type indicator corresponding to the respective information type for each of the first report setting and the second report setting in the measurement report in response to the respective information type for each of the first report setting and the second report setting being different, or the measurement report further comprises a single type indicator corresponding to the respective information type for each of the first report setting and the second report setting in the measurement report in response to the respective information type for each of the first report setting and the second report setting being the same (FRENNE, paragraph [0067], see downlink control information message indicates a selection between the reporting type including RSRP report type or CSI report type).

Regarding claim 22, FRENNE teaches:
A wireless communication device in a wireless communication network (FRENNE, paragraph [0128], see terminal), comprising:
a transceiver (FRENNE, paragraph [0128], see radio circuitry providing transceiving functionality);
a processor communicatively coupled to the transceiver and the memory, wherein the processor and the memory are configured to (FRENNE, paragraph [0128], see controller, connected to memory, with a transmitting and receiving module which implement the disclosed methods):
receive at least one report setting for a measurement report from a radio access network (RAN) node, each of the at least one report setting associated with a respective information type of at least a first information type or a second information type (FRENNE, paragraph [0015], see RAN node transmitting to a terminal a downlink control information message comprising a measurement report type; paragraph [0015], see report type may be one report type out of a set of possible report types; noted: a set of possible report types includes at least a first and second possible report type); and
transmit the measurement report to the RAN node, the measurement report comprising first beam measurement information comprising first beam measurements, each corresponding to one of a first set of a plurality of beams configured for communication with the RAN node, wherein the measurement report selectively comprises a respective beam identifier corresponding to each of the first beam measurements based on the information type for a first report setting of the at least one report setting (FRENNE, paragraph [0014], see terminal transmits a measurement report on the received reference signal; paragraph [0067], measurement report type indicates a selection between a reference signal received power or a CSI report for a beam set).

Regarding claim 23, FRENNE teaches the wireless communication device of claim 22, further comprising:
obtaining second beam measurement information comprising second beam measurements, each corresponding to one of a second set of the plurality of beams, based on a second report setting of the at least one report setting; and including the second beam measurement information in the measurement report (FRENNE, paragraph [0067], see set number of configured CSI-RS resources; noted: the wording here is in the alternative to a set of beams and a set number of beams, thereby indicating that the beam measurements can be for different sets of beams).

Regarding claim 25, FRENNE teaches the wireless communication device of claim 23, wherein:
the measurement report comprises the first beam measurement information and the second beam measurement information in response to the information type for each of the first report setting and the second report setting being the same (FRENNE, paragraph [0068], see RSRP type report and full measurement CSI report, where RSRP report can cover a set number of configured CSI-RS resources and full measurement CSI report covers a number of resources; noted: while the full measurement CSI report is typically smaller in measurement quantity, it can still contain the same beam measurement information under both report settings).

Regarding claim 26, FRENNE teaches the wireless communication device of claim 23, further comprising:
including a respective type indicator corresponding to the respective information type for each of the first report setting and the second report setting in the measurement report in response to the respective information type for each of the first report setting and the second report setting being different; or including a single type indicator corresponding to the respective information type for each of the first report setting and the second report setting in the measurement report in response to the respective information type for each of the first report setting and the second report setting being the same (FRENNE, paragraph [0067], see downlink control information message indicates a selection between the reporting type including RSRP report type or CSI report type).

Regarding claim 29, FRENNE teaches:
A radio access network (RAN) node in a wireless communication network (FRENNE, paragraph [0127], see network node), comprising:
a transceiver (FRENNE, paragraph [0127], see radio control circuitry with transceiver functionality);
a memory (FRENNE, paragraph [0127], see memory); and
a processor communicatively coupled to the transceiver and the memory, wherein the processor and the memory are configured to (FRENNE, paragraph [0127], see controller, connect to memory, with a transmitting and receiving module which implement the disclosed methods):
transmit at least one report setting for a measurement report to a wireless communication device, each of the at least one report setting associated with a respective information type selected from at least a first information type or a second information type via the transceiver (FRENNE, paragraph [0015], see RAN node transmitting to a terminal a downlink control information message comprising a measurement report type; paragraph [0015], see report type may be one report type out of a set of possible report types; noted: a set of possible report types includes at least a first and second possible report type); and
receive the measurement report based on the information type for a first report setting of the at least one report setting from the wireless communication device, the measurement report comprising first beam measurement information comprising first beam measurements, each corresponding to one of a first set of a plurality of beams utilized for communication with the wireless communication device, wherein the measurement report selectively comprises a respective beam identifier corresponding to each of the first beam measurements based on the information type of the first report setting (FRENNE, paragraph [0014], see terminal transmits a measurement report on the received reference signal to the node; paragraph [0067], measurement report type indicates a selection between a reference signal received power or a CSI report for a beam set).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 6, 7, 8, 9, 10, 13, 14, 17, 18, 19, 20, 21, 24, 27, 28 are rejected under 35 U.S.C. 103 as being unpatentable over FRENNE as applied to claims 1, 2, 11, 12, 22, and 23 above, and further in view of Karjalainen et al. (hereinafter KARJALAINEN) US 2020/0059921 A1.
Regarding claim 3, FRENNE teaches the method of claim 2 but does not explicitly disclose wherein:
the measurement report comprises the first beam measurement information and the respective beam identifier corresponding to each of the first beam measurements in response to the information type for the first report setting comprising the first information type, and the measurement report further comprises the second beam measurement information and excludes the respective beam identifier corresponding to each of the second beam measurements in response to the information type for the second report setting comprising the second information type, or the measurement report comprises the first beam measurement information and excludes the respective beam identifier corresponding to each of the first beam measurements in response to the information type for the first report setting comprising the second information type, and the measurement report further comprises the second beam measurement information and the respective beam identifier corresponding to each of the second beam measurements in response to the information type for the second report setting comprising the first information type.
However, KARJALAINEN teaches:
the measurement report comprises the first beam measurement information and the respective beam identifier corresponding to each of the first beam measurements in response to the information type for the first report setting comprising the first information type, and the measurement report further comprises the second beam measurement information and excludes the respective beam identifier corresponding to each of the second beam measurements in response to the information type for the second report setting comprising the second information type, or the measurement report comprises the first beam measurement information and excludes the respective beam identifier corresponding to each of the first beam measurements in response to the information type for the first report setting comprising the second information type, and the measurement report further comprises the second beam measurement information and the respective beam identifier corresponding to each of the second beam measurements in response to the information type for the second report setting comprising the first information type (KARJALAINEN, paragraph [0112], see reporting modes, such as full report, differential report and partial report, may be pre-configured and changed via DCI; paragraph [0097] and [0098], see beam reporting using beam index where previous reported indices positions are replaced by new reports; paragraph [0086], see using differential beam reporting allows for the beam ID to be reported in first transmission while subsequent reports are only a single bit indication).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the dynamic CSI type reporting apparatus disclosed in FRENNE with the method for differential reporting for beam groups disclosed in KARJALAINEN. The motivation would have been to use multi-level beam reporting schemes to reduce the feedback signaling overhead for different beam/antenna panel group configurations (KARJALAINEN, paragraph [0043]).

Regarding claim 6, FRENNE teaches the method of claim 1 but does not explicitly disclose wherein:
the measurement report comprises a periodic measurement report or a semi- persistent measurement report,
the first beam measurements in the first beam measurement information are arranged in a first order of the respective beam identifiers, and
the first order comprises a same order as a previous measurement report or a previous report setting of the previous measurement report in response to the information type associated with the measurement report comprising the second information type.
However, KARJALAINEN teaches:
the measurement report comprises a periodic measurement report or a semi- persistent measurement report (KARJALAINEN, paragraph [0113], see reports may be periodic, or semi-periodic reporting),
the first beam measurements in the first beam measurement information are arranged in a first order of the respective beam identifiers (KARJALAINEN, paragraph [0029], see beam index for reporting particular beam groups; noted: the index is in an order as is shown on Fig. 3), and
the first order comprises a same order as a previous measurement report or a previous report setting of the previous measurement report in response to the information type associated with the measurement report comprising the second information type (KARJALAINEN, paragraph [0093], see beam index in first order being updated with a new beam measurement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the dynamic CSI type reporting apparatus disclosed in FRENNE with the method for differential reporting for beam groups disclosed in KARJALAINEN. The motivation would have been to use multi-level beam reporting schemes to reduce the feedback signaling overhead for different beam/antenna panel group configurations (KARJALAINEN, paragraph [0043]).

Regarding claim 7, FRENNE teaches the method of claim 1 but does not explicitly disclose wherein:
the measurement report comprises a periodic measurement report or a semi- persistent measurement report,
the first beam measurements in the first beam measurement information comprise absolute beam measurements, and
the absolute beam measurements comprise an exact value for a highest beam measurement of the first beam measurements and a respective differential value with respect to the exact value for each remaining beam measurement of the first beam measurements.
However, KARJALAINEN teaches:
the measurement report comprises a periodic measurement report or a semi- persistent measurement report (KARJALAINEN, paragraph [0113], see reports may be periodic, or semi-periodic reporting),
the first beam measurements in the first beam measurement information comprise absolute beam measurements (KARJALAINEN, paragraph [0090], see full group wise reporting for maximum and minimum RSRP values for a beam group), and
the absolute beam measurements comprise an exact value for a highest beam measurement of the first beam measurements and a respective differential value with respect to the exact value for each remaining beam measurement of the first beam measurements (KARJALAINEN, paragraph [0090], see maximums and minimums used for differential RSRP values for a beam group).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the dynamic CSI type reporting apparatus disclosed in FRENNE with the method for differential reporting for beam groups disclosed in KARJALAINEN. The motivation would have been to use multi-level beam reporting schemes to reduce the feedback signaling overhead for different beam/antenna panel group configurations (KARJALAINEN, paragraph [0043]).

Regarding claim 8, FRENNE teaches the method of claim 1 but does not explicitly disclose wherein:
the measurement report comprises a periodic measurement report or a semi- persistent measurement report, and
the first beam measurements in the first beam measurement information comprise differential beam measurements with respect to a previous measurement report or a previous report setting of the previous measurement report.
However, KARJALAINEN teaches:
the measurement report comprises a periodic measurement report or a semi- persistent measurement report (KARJALAINEN, paragraph [0113], see reports may be periodic, semi-periodic, or aperiodic using a differential or full scale reporting), and
the first beam measurements in the first beam measurement information comprise differential beam measurements with respect to a previous measurement report or a previous report setting of the previous measurement report (KARJALAINEN, paragraph [0065], see differential reports may have dependency on previous beam reports).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the dynamic CSI type reporting apparatus disclosed in FRENNE with the method for differential reporting for beam groups disclosed in KARJALAINEN. The motivation would have been to use multi-level beam reporting schemes to reduce the feedback signaling overhead for different beam/antenna panel group configurations (KARJALAINEN, paragraph [0043]).

Regarding claim 9, FRENNE as modified by KARJALAINEN teaches the method of claim 8, wherein:
the previous measurement report comprises additional differential beam measurements with respect to another previous measurement report or another previous report setting, or the previous measurement report comprises absolute beam measurements (KARJALAINEN, paragraph [0086], see reporting based on reported max RSRP and then configured to report a single bit or relative power offset values for a beam group).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the dynamic CSI type reporting apparatus disclosed in FRENNE with the method for differential reporting for beam groups disclosed in KARJALAINEN. The motivation would have been to use multi-level beam reporting schemes to reduce the feedback signaling overhead for different beam/antenna panel group configurations (KARJALAINEN, paragraph [0043]).

Regarding claim 10, FRENNE teaches the method of claim 1 but does not explicitly disclose wherein:
the measurement report comprises an aperiodic measurement report and, further comprising:
receiving report information associated with the first report setting from the RAN node,
the report information indicating either a first arrangement of the first beam measurements in the measurement report in a designated order of the respective beam identifiers or a second arrangement of the first beam measurements in the measurement report in a same order of the respective beam identifiers as a previous measurement report or a previous report setting of the previous measurement report.
However, KARJALAINEN teaches:
the measurement report comprises an aperiodic measurement report (KARJALAINEN, paragraph [0113], see reports may be aperiodic) and, further comprising:
receiving report information associated with the first report setting from the RAN node (KARJALAINEN, paragraph [0112], see reporting modes may be configured via RRC signaling),
the report information indicating either a first arrangement of the first beam measurements in the measurement report in a designated order of the respective beam identifiers or a second arrangement of the first beam measurements in the measurement report in a same order of the respective beam identifiers as a previous measurement report or a previous report setting of the previous measurement report (KARJALAINEN, paragraph [0110], see multi-level partial beam report for N previously report TX beam indices with tracking TX beam tracking capability of new strongest TX beams; noted: beam tracking requires maintaining an order of the multi-level partial beam reports).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the dynamic CSI type reporting apparatus disclosed in FRENNE with the method for differential reporting for beam groups disclosed in KARJALAINEN. The motivation would have been to use multi-level beam reporting schemes to reduce the feedback signaling overhead for different beam/antenna panel group configurations (KARJALAINEN, paragraph [0043]).


Regarding claim 13, FRENNE teaches the method of claim 12 but does not explicitly disclose wherein:
the measurement report comprises the first beam measurement information and the respective beam identifier corresponding to each of the first beam measurements in response to the information type for the first report setting comprising the first information type, and the measurement report further comprises the second beam measurement information and excludes the respective beam identifier corresponding to each of the second beam measurements in response to the information type for the second report setting comprising the second information type, or the measurement report comprises the first beam measurement information and excludes the respective beam identifier corresponding to each of the first beam measurements in response to the information type for the first report setting comprising the second information type, and the measurement report further comprises the second beam measurement information and the respective beam identifier corresponding to each of the second beam measurements in response to the information type for the second report setting comprising the first information type.
However, KARJALAINEN teaches:
the measurement report comprises the first beam measurement information and the respective beam identifier corresponding to each of the first beam measurements in response to the information type for the first report setting comprising the first information type, and the measurement report further comprises the second beam measurement information and excludes the respective beam identifier corresponding to each of the second beam measurements in response to the information type for the second report setting comprising the second information type, or the measurement report comprises the first beam measurement information and excludes the respective beam identifier corresponding to each of the first beam measurements in response to the information type for the first report setting comprising the second information type, and the measurement report further comprises the second beam measurement information and the respective beam identifier corresponding to each of the second beam measurements in response to the information type for the second report setting comprising the first information type (KARJALAINEN, paragraph [0112], see reporting modes, such as full report, differential report and partial report, may be pre-configured and changed via DCI; paragraph [0097] and [0098], see beam reporting using beam index where previous reported indices positions are replaced by new reports; paragraph [0086], see using differential beam reporting allows for the beam ID to be reported in first transmission while subsequent reports are only a single bit indication).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the dynamic CSI type reporting apparatus disclosed in FRENNE with the method for differential reporting for beam groups disclosed in KARJALAINEN. The motivation would have been to use multi-level beam reporting schemes to reduce the feedback signaling overhead for different beam/antenna panel group configurations (KARJALAINEN, paragraph [0043]).

Regarding claim 17, FRENNE teaches the method of claim 11 but does not explicitly disclose wherein:
the measurement report comprises a periodic measurement report or a semi- persistent measurement report,
the first beam measurements in the first beam measurement information are arranged in a first order of the respective beam identifiers, and
the first order comprises a same order as a previous measurement report or a previous report setting of the previous measurement report in response to the information type associated with the measurement report comprising the second information type.
However, KARJALAINEN teaches:
the measurement report comprises a periodic measurement report or a semi- persistent measurement report (KARJALAINEN, paragraph [0113], see reports may be periodic, or semi-periodic reporting),
the first beam measurements in the first beam measurement information are arranged in a first order of the respective beam identifiers (KARJALAINEN, paragraph [0029], see beam index for reporting particular beam groups; noted: the index is in an order as is shown on Fig. 3), and
the first order comprises a same order as a previous measurement report or a previous report setting of the previous measurement report in response to the information type associated with the measurement report comprising the second information type (KARJALAINEN, paragraph [0093], see beam index in first order being updated with a new beam measurement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the dynamic CSI type reporting apparatus disclosed in FRENNE with the method for differential reporting for beam groups disclosed in KARJALAINEN. The motivation would have been to use multi-level beam reporting schemes to reduce the feedback signaling overhead for different beam/antenna panel group configurations (KARJALAINEN, paragraph [0043]).

Regarding claim 18, FRENNE teaches the method of claim 11 but does not explicitly disclose wherein:
the measurement report comprises a periodic measurement report or a semi- persistent measurement report,
the first beam measurements in the first beam measurement information comprise absolute beam measurements, and
the absolute beam measurements comprise an exact value for a highest beam measurement of the first beam measurements and a respective differential value with respect to the exact value for each remaining beam measurement of the first beam measurements.
However, KARJALAINEN teaches:
the measurement report comprises a periodic measurement report or a semi- persistent measurement report (KARJALAINEN, paragraph [0113], see reports may be periodic, or semi-periodic reporting),
the first beam measurements in the first beam measurement information comprise absolute beam measurements (KARJALAINEN, paragraph [0090], see full group wise reporting for maximum and minimum RSRP values for a beam group), and
the absolute beam measurements comprise an exact value for a highest beam measurement of the first beam measurements and a respective differential value with respect to the exact value for each remaining beam measurement of the first beam measurements (KARJALAINEN, paragraph [0090], see maximums and minimums used for differential RSRP values for a beam group).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the dynamic CSI type reporting apparatus disclosed in FRENNE with the method for differential reporting for beam groups disclosed in KARJALAINEN. The motivation would have been to use multi-level beam reporting schemes to reduce the feedback signaling overhead for different beam/antenna panel group configurations (KARJALAINEN, paragraph [0043]).

Regarding claim 19, FRENNE teaches the method of claim 11 but does not explicitly disclose wherein:
the measurement report comprises a periodic measurement report or a semi- persistent measurement report,
the first beam measurements in the first beam measurement information comprise differential beam measurements with respect to a previous measurement report or a previous report setting of the previous measurement report.
However, KARJALAINEN teaches:
the measurement report comprises a periodic measurement report or a semi- persistent measurement report (KARJALAINEN, paragraph [0113], see reports may be periodic, semi-periodic, or aperiodic using a differential or full scale reporting),
the first beam measurements in the first beam measurement information comprise differential beam measurements with respect to a previous measurement report or a previous report setting of the previous measurement report (KARJALAINEN, paragraph [0065], see differential reports may have dependency on previous beam reports).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the dynamic CSI type reporting apparatus disclosed in FRENNE with the method for differential reporting for beam groups disclosed in KARJALAINEN. The motivation would have been to use multi-level beam reporting schemes to reduce the feedback signaling overhead for different beam/antenna panel group configurations (KARJALAINEN, paragraph [0043]).

Regarding claim 20, FRENNE teaches the method of claim 19 but does not explicitly disclose wherein:
the previous measurement report comprises additional differential beam measurements with respect to another previous measurement report or another previous report setting, or the previous measurement report comprises absolute beam measurements.
However, KARJALAINEN teaches:
the previous measurement report comprises additional differential beam measurements with respect to another previous measurement report or another previous report setting, or the previous measurement report comprises absolute beam measurements (KARJALAINEN, paragraph [0086], see reporting based on reported max RSRP and then configured to report a single bit or relative power offset values in a beam group).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the dynamic CSI type reporting apparatus disclosed in FRENNE with the method for differential reporting for beam groups disclosed in KARJALAINEN. The motivation would have been to use multi-level beam reporting schemes to reduce the feedback signaling overhead for different beam/antenna panel group configurations (KARJALAINEN, paragraph [0043]).

Regarding claim 21, FRENNE teaches the method of claim 11 but does not explicitly disclose wherein:
the measurement report comprises an aperiodic measurement report, and
further comprising: transmitting report information associated with the first report setting to the wireless communication device,
the report information indicating either a first arrangement of the first beam measurements in the measurement report in a designated order of the respective beam identifiers or a second arrangement of the first beam measurements in the measurement report in a same order of the respective beam identifiers as a previous measurement report or a previous report setting of the previous measurement report.
However, KARJALAINEN teaches:
the measurement report comprises an aperiodic measurement report (KARJALAINEN, paragraph [0113], see reports may be aperiodic), and
further comprising: transmitting report information associated with the first report setting to the wireless communication device (KARJALAINEN, paragraph [0112], see reporting modes may be configured via RRC signaling),
the report information indicating either a first arrangement of the first beam measurements in the measurement report in a designated order of the respective beam identifiers or a second arrangement of the first beam measurements in the measurement report in a same order of the respective beam identifiers as a previous measurement report or a previous report setting of the previous measurement report (KARJALAINEN, paragraph [0110], see multi-level partial beam report for N previously report TX beam indices with tracking TX beam tracking capability of new strongest TX beams; noted: beam tracking requires maintaining an order of the multi-level partial beam reports).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the dynamic CSI type reporting apparatus disclosed in FRENNE with the method for differential reporting for beam groups disclosed in KARJALAINEN. The motivation would have been to use multi-level beam reporting schemes to reduce the feedback signaling overhead for different beam/antenna panel group configurations (KARJALAINEN, paragraph [0043]).

Regarding claim 24, FRENNE teaches the wireless communication device of claim 23 but does not explicitly disclose wherein:
the measurement report comprises the first beam measurement information and the respective beam identifier corresponding to each of the first beam measurements in response to the information type for the first report setting comprising the first information type, and the measurement report further comprises the second beam measurement information and excludes the respective beam identifier corresponding to each of the second beam measurements in response to the information type for the second report setting comprising the second information type, or the measurement report comprises the first beam measurement information and excludes the respective beam identifier corresponding to each of the first beam measurements in response to the information type for the first report setting comprising the second information type, and the measurement report further comprises the second beam measurement information and the respective beam identifier corresponding to each of the second beam measurements in response to the information type for the second report setting comprising the first information type.
However, KARJALAINEN teaches:
the measurement report comprises the first beam measurement information and the respective beam identifier corresponding to each of the first beam measurements in response to the information type for the first report setting comprising the first information type, and the measurement report further comprises the second beam measurement information and excludes the respective beam identifier corresponding to each of the second beam measurements in response to the information type for the second report setting comprising the second information type, or the measurement report comprises the first beam measurement information and excludes the respective beam identifier corresponding to each of the first beam measurements in response to the information type for the first report setting comprising the second information type, and the measurement report further comprises the second beam measurement information and the respective beam identifier corresponding to each of the second beam measurements in response to the information type for the second report setting comprising the first information type (KARJALAINEN, paragraph [0112], see reporting modes, such as full report, differential report and partial report, may be pre-configured and changed via DCI; paragraph [0097] and [0098], see beam reporting using beam index where previous reported indices positions are replaced by new reports; paragraph [0086], see using differential beam reporting allows for the beam ID to be reported in first transmission while subsequent reports are only a single bit indication).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the dynamic CSI type reporting apparatus disclosed in FRENNE with the method for differential reporting for beam groups disclosed in KARJALAINEN. The motivation would have been to use multi-level beam reporting schemes to reduce the feedback signaling overhead for different beam/antenna panel group configurations (KARJALAINEN, paragraph [0043]).

Regarding claim 27, FRENNE teaches the wireless communication device of claim 22 but does not explicitly disclose wherein:
the measurement report comprises a periodic measurement report or a semi- persistent measurement report,
the first beam measurements in the first beam measurement information comprise absolute beam measurements or differential beam measurements with respect to a previous measurement report or a previous report setting of the previous measurement report.
However, KARJALAINEN teaches:
the measurement report comprises a periodic measurement report or a semi- persistent measurement report (KARJALAINEN, paragraph [0113], see reports may be periodic, semi-periodic, or aperiodic using a differential or full scale reporting),
the first beam measurements in the first beam measurement information comprise absolute beam measurements or differential beam measurements with respect to a previous measurement report or a previous report setting of the previous measurement report (KARJALAINEN, paragraph [0065], see differential reports may have dependency on previous beam reports).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the dynamic CSI type reporting apparatus disclosed in FRENNE with the method for differential reporting for beam groups disclosed in KARJALAINEN. The motivation would have been to use multi-level beam reporting schemes to reduce the feedback signaling overhead for different beam/antenna panel group configurations (KARJALAINEN, paragraph [0043]).

Regarding claim 28, FRENNE teaches the wireless communication device of claim 22 but does not explicitly disclose wherein:
the measurement report comprises an aperiodic measurement report, and further comprising:
receiving report information associated with the first report setting from the RAN node,
the report information indicating either a first arrangement of the first beam measurements in the measurement report in a designated order of the respective beam identifiers or a second arrangement of the first beam measurements in the measurement report in a same order of the respective beam identifiers as a previous measurement report or a previous report setting of the previous measurement report.
However, KARJALAINEN teaches:
the measurement report comprises an aperiodic measurement report (KARJALAINEN, paragraph [0113], see reports may be aperiodic), and further comprising:
receiving report information associated with the first report setting from the RAN node (KARJALAINEN, paragraph [0112], see reporting modes may be configured via RRC signaling),
the report information indicating either a first arrangement of the first beam measurements in the measurement report in a designated order of the respective beam identifiers or a second arrangement of the first beam measurements in the measurement report in a same order of the respective beam identifiers as a previous measurement report or a previous report setting of the previous measurement report (KARJALAINEN, paragraph [0110], see multi-level partial beam report for N previously report TX beam indices with tracking TX beam tracking capability of new strongest TX beams; noted: beam tracking requires maintaining an order of the multi-level partial beam reports).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the dynamic CSI type reporting apparatus disclosed in FRENNE with the method for differential reporting for beam groups disclosed in KARJALAINEN. The motivation would have been to use multi-level beam reporting schemes to reduce the feedback signaling overhead for different beam/antenna panel group configurations (KARJALAINEN, paragraph [0043]).

Claims 16 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over FRENNE as applied to claims 11 and 29 above, and further in view of Yamamoto et al. (hereinafter YAMAMOTO) US 2022/0295525 A1.
Regarding claim 16, FRENNE teaches the method of claim 11 but does not explicitly disclose further comprising:
blind detecting the information type of the measurement report.
However, YAMAMOTO teaches:
blind detecting the information type of the measurement report (YAMAMOTO, paragraph [0177], see in release 15 NR the base station may perform blind detection of the PUCCH resources).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the dynamic CSI type reporting apparatus disclosed in FRENNE with the transmission and reception method disclosed in KARJALAINEN. The motivation would have been to apply a pattern of a coefficient to a first information arranged in a plurality of frequency resources, the patter being associated with second information, to improve frequency utilization efficiency in radio communications (YAMAMOTO, paragraph [0012] and [0013]).

Regarding claim 30, FRENNE teaches the RAN node of claim 29 but does not explicitly disclose wherein:
the processor and the memory are further configured to: blind detect the information type of the measurement report.
However, YAMAMOTO teaches:
the processor and the memory are further configured to: blind detect the information type of the measurement report (YAMAMOTO, paragraph [0177], see in release 15 NR the base station may perform blind detection of the PUCCH resources).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the dynamic CSI type reporting apparatus disclosed in FRENNE with the transmission and reception method disclosed in KARJALAINEN. The motivation would have been to apply a pattern of a coefficient to a first information arranged in a plurality of frequency resources, the patter being associated with second information, to improve frequency utilization efficiency in radio communications (YAMAMOTO, paragraph [0012] and [0013]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R FERNANDEZ whose telephone number is (571)272-4490. The examiner can normally be reached Monday - Thursday 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on (571) 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.F./Examiner, Art Unit 2473                                                                                                                                                                                                        
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473